Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 8/25/2021. 
Claims 1-20 are pending.
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/23/2021.
Response to Arguments

 Claim 3 has been amended and is definite to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Therefore, the rejections of claim 3 under 35 U.S.C. § 112(b) are withdrawn.
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim 1 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 20200221122 A1) in view of ESAKI (US 20160035106 A1).
            Regarding claim 1 and 19-20, Ye discloses a method of video decoding performed in a video decoder [e.g. FIG. 2], the method comprising: receiving a coded video bitstream [e.g. 202] including a current block [e.g. current block] that is divided into a plurality of sub-blocks [e.g. sub-blocks]; performing sub-block based affine motion compensation [e.g. FIG. 9; affine motion vector of sub-blocks] on the current block to generate a sub-block prediction for each pixel [e.g. prediction for pixels of sub-block] in each sub-block of the current block; determining one or more spatial gradients for each sub-block prediction [e.g. FIG. 4; gradient values of the sub-block]; performing, for each sub-block prediction [e.g. prediction for pixels of sub-block], prediction refinement with an optical flow process [e.g. refined motion vector based on optical-flow-based model] using the respective determined one or more spatial gradients [e.g. gradient-based motion search] and at least one constraint [e.g. FIG. 2; coding mode] included in the coded video bitstream; and adding, for each sub-block prediction [sub-block prediction], an output of the respective prediction refinement to the respective sub-block prediction to generate a final prediction for each pixel [e.g. pixels of the block] in each sub-block of the current block [e.g. FIG. 1-2; the prediction block is added to the residual block], Ye fails to explicitly disclose the detail of the constraint.
            However, ESAKI teaches the well know concept of at least one constraint restricts the one or more spatial gradients to a number of bits that is less than or equal to K [e.g. FIG. 9 and 12; bit length for higher level of gradient of an edge], and wherein K is an integer [bit length is an integer].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Ye to exploit the well-known determining the bit length of the gradient of an edge technique taught by ESAKI as above, in order to provide reduced operation amount while maintaining detection accuracy when detecting a motion vector [See ESAKI; [0007]].
Claim 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 20200221122 A1) in view of ESAKI (US 20160035106 A1) and Strom et al (US 20140126644 A1).
Regarding claim 2, Ye and ESAKI discloses the at least one constraint restricts a bit-depth [e.g. ESAKI: bit length] of the one or more spatial gradients [e.g. gradients of the edge], and/or a motion vector (MV) difference generated by the optical flow process [e.g. motion vectors difference], but Ye fails to explicitly disclose a bit-depth of a motion vector (MV) difference generated by the optical flow process.
            However, Strom teaches the well-known concept of a bit-depth of a motion vector (MV) difference generated [e.g. TABLE 1 and 3].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Ye to exploit the well-known determining the bit length of the gradient of an edge technique taught by ESAKI and the well-known determining the resolution of a motion vector technique taught by Strom as above, in order to provide reduced operation amount while maintaining detection accuracy when detecting a motion vector [See ESAKI; [0007]] and more efficient bit stream [See Strom; [0011-0012]]. 
            Regarding claim 3, Ye, ESAKI, and Strom further discloses the at least one constraint restricting the MV difference to a number of bits that is less than or equal to N [e.g. TABLE 1 and 3; bit length for mvD e.g. 4].  
            Regarding claim 4, Ye, ESAKI, and Strom further disclose a sum of K and N is less than or equal to 16 [e.g. ESAKI: FIG. 9 and 12; Strom: TABLE 1 and 3].  
            Regarding claim 5, Ye, ESAKI, and Strom further disclose K is equal to a min (11, Dep+1) bits, wherein Dep represents a bit-depth of an input video signal [e.g. ESAKI; prediction gradient according bit length].  
            Regarding claim 6, Ye, ESAKI, and Strom further disclose in response to a determination that Dep is greater than or equal to 10, the one or more spatial gradients are right shifted by (Dep - 10) [e.g. Ye; [0061-0065]].
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 20200221122 A1) in view of ESAKI (US 20160035106 A1), Strom et al (US 20140126644 A1), and Huang et al (US 20200314443 A1).
            Regarding claim 7, Ye, ESAKI, and Strom further disclose the at least one constraint specifying precision of the MV difference and a precision of a MV precision used in motion compensated , and Strom fail to explicitly disclose the detail of the precision of the motion vectors.
            However, Huang teaches the well-known concept of specifying a precision of the MV difference is one bit higher than a precision of a MV precision used in motion compensated interpolation [e.g. [0084]; motion vector difference has higher precision].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Ye to exploit the well-known determining the bit length of the gradient of an edge technique taught by ESAKI, the well-known determining the resolution of a motion vector technique taught by Strom, and gradient-based prediction refinement technique taught by Huang as above, in order to provide reduced operation amount while maintaining detection accuracy when detecting a motion vector [See ESAKI; [0007]], more efficient bit stream [See Strom; [0011-0012]], and improved operation of the video coder [See Huang, [0008]].
            Regarding claim 8, Ye, ESAKI, Strom, and Huang further disclose the at least one constraint specifies that a precision of the gradient is kept the same as interpolated pixels at fractional sample positions [e.g. Huang: gradient-based prediction refinement with unified precision level].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondo et al (US 20060285596 A1).
Li et al (US 20180316929 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUBING REN/Primary Examiner, Art Unit 2483